Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoki et al (US 20070237449) hereafter known as Aoki.

Regarding Claim 1:
Aoki discloses
An optical probe comprising:
an optical fiber [see Figs. 10 and 16 elements 24A-24D and 34A-34D (optical fibers) and para 100.. “the curved waveguides 24A to 24D” and para 118… “a plurality of (here, four) curved waveguides 34A to 34D”] that propagates light of a plurality of wavelengths introduced from a plurality of light sources [see Fig. 10 elements 2A-2D (light sources) and para 93… “planar light emitting device arrays 2A to 2D (VCSEL array chips)” and “a plurality of curved waveguides 24A to 24D”];
a reflecting portion that is provided on the optical fiber, transmits a laser beam of a first wavelength of the plurality of wavelengths and reflects light of a second wavelength of the plurality of wavelengths [see Fig. 16 elements 35 and para 120… “Further, each of the wavelength filters 35A to 35D is configured so as to transmit light of only one wavelength therethrough but reflect lights of the other wavelengths.”]; and
a traveling direction changing portion [see Fig. 16 element 30] that is provided on a distal end side of the optical fiber and changes a traveling direction of the laser beam of the first wavelength that has transmitted through the reflecting portion to a direction different from a traveling direction before transmitting through the reflecting portion [see labelled figures below rejection to this claim],
wherein the traveling direction changing portion is configured by a bending structure having a structure in which a portion on the distal end side of the optical fiber is bent [see labelled figures below], and 
the reflecting portion is provided closer to a proximal end side of the optical fiber than the bending structure [see labelled figures below rejection to this claim]. 


    PNG
    media_image1.png
    857
    866
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    726
    860
    media_image2.png
    Greyscale




Allowable Subject Matter
Claims 2-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2 and 12 are interpreted as independent claims. While, claim 2 refers to claim 1 with the limitation “the optical probe according to claim 1” and claim 12 refers to claim 2 with the limitation “the medical laser probe according to claim 2” these limitations are interpreted as being short hand for writing out all the limitations of these claims. Claim 2 is the broadest independent claim of the allowable claims. Claim 2 recites a medical laser probe which includes: an optical probe as claimed by claim 1 and a catheter that is to be inserted into a blood vessel. Claim 2 also recites the optical fiber has a size that is insertable into the blood vessel and is inserted inside the catheter, the laser beam of the first wavelength is a cauterizing laser beam, the light of the second wavelength is a monitor light for detecting breakage, and the traveling direction changing portion irradiates the cauterizing laser beam from a distal end surface of the optical fiber toward a blood vessel wall. 
The closest prior art of record is Yamashita et al (US 20100185187) hereafter known as Yamashita. Yamashita discloses a medical laser probe [see Fig. 1 element 1] that includes: a catheter [see Fig. 1 element 70] that is to be inserted into a blood vessel [see Fig. 1 element 2], wherein the optical fiber has a size that is insertable into the blood vessel and is inserted inside the catheter [see Fig. 1 element 30 which is an optical fiber configured as claimed as shown in Fig. 1], the laser beam of the first wavelength is a cauterizing laser beam [see para 38… “It is preferable that laser light generated from the laser light source is made appropriate in wavelength and intensity so as to dissolve the thrombus 3.” A laser with strong enough to dissolve a thrombus in a blood vessel is interpreted as being capable of cauterizing the blood vessel if applied as such.”].
However, Yamashita fails to fully disclose an optical probe according to claim 1, 
 the second wavelength is a monitor light for detecting breakage, and the traveling direction changing portion irradiates the cauterizing laser beam from a distal end surface of the optical fiber toward a blood vessel wall as claimed. Additionally, nothing in the prior art when viewed with Yamashita obviates these deficiencies. While several of the missing limitations from the limitation of “the optical probe according to claim 1” can be found in the prior art such as Aoki (discussed in further detail in the rejection to claim 1 above), there is no clear motivation as to why one of ordinary skill would modify Yamashita with Aoki (which does not use any type of therapeutic laser) and if such a modification would still render the device operable. Furthermore, even if Yamashita could be modified by Aoki, the combination would still lack an optical probe (the optical probe structure is positively recited in the body of claim 2, but not in claim 1). Additionally, the combination would still lack “the second wavelength is a monitor light for detecting breakage” and “the traveling direction changing portion irradiates the cauterizing laser beam from a distal end surface of the optical fiber toward a blood vessel wall” as claimed. Therefore, the combination of claimed limitations is neither anticipated nor obviated in view of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shimizu et al (US 20160089203) hereafter known as Shimizu. Shimizu discloses an irradiation device [see Fig. 2 element 100] that includes an optical fiber [see Fig. 1 element 10] that is configured to cauterize a blood vessel [see para 20… “By using the irradiation device 100 to cauterize the inner side face of the blood vessel, the blood vessel can be occluded to treat a varicose vein.”].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792